Citation Nr: 0532093	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision.  In February 2003, the RO held 
that the veteran was entitled to special monthly pension at 
the housebound rate.


FINDING OF FACT

There is no competent evidence that the veteran is bedridden, 
or a patient in a nursing home, or is blind in both eyes, or 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.


CONCLUSION OF LAW

The criteria for a grant of special monthly pension based on 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in 
February 2003 that informed him of the type of information 
and evidence necessary to substantiate his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from February 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from February 2003 contained a 
specific request that the veteran provide additional evidence 
in support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of SSOCs dated in February 2003 and September 
2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Special monthly pension for aid and attendance

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.351(a)(1) (2005).  As indicated above, the veteran 
is currently in receipt of special monthly pension at the 
housebound rate.

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.351(b) (2005).  The veteran will 
be considered to be in such need if he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. 
§ 3.352(a) (2005).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).  It is not required 
that all of the disabling conditions be found to exist before 
a veteran meets the criteria for the regular aid and 
attendance of another person.  The particular personal 
function, which the veteran is unable to perform, should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  See 38 C.F.R. § 3.352(a) 
(2005).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2005).

In March 2000, the veteran was given a VA aid and attendance 
examination.  It was noted that he had undergone a total 
laryngectomy for cancer of a right vocal cord in April of 
1999.  Since that time he had used a vibrating device to 
talk.  He also reported a history of arterial hypertension, 
joint pains, excision of bilateral cataracts, and dizziness 
when using the vibrating device to talk.  He attended to 
activities of daily living by himself as well as to the needs 
of nature.  He was able to eat only mashed foods or foods 
that had been prepared in a blender because of difficulty 
swallowing.  The examiner reported that the veteran required 
an attendant in reporting for the examination.  He was not 
hospitalized, and he was not bedridden.  He was able to read 
with the aid of corrective lenses.  He appeared mentally 
sound and was capable of managing his benefit payments.  On a 
typical day, he arose around 8:00 a.m.  He attended to the 
needs of nature, but only shaved once a week.  He dressed in 
his room and had breakfast.  After breakfast he walked around 
his house and backyard, and then rested.  He occasionally 
listened to the radio.  He had lunch between 1 and 2 p.m., 
but sometimes skipped meals.  He bathed every day at 4 p.m.  
After bathing he sat on his balcony and sometimes had dinner.  
He watched television until around 9 or 10 p.m. when he went 
to sleep.  On physical examination, he was well dressed, well 
developed, and well nourished, with normal gait.  He had no 
upper extremity restrictions.  He was able to carry out 
activities of daily living, attend to the needs of nature, 
bathe and dress himself, and shave without assistance.  He 
had no lower extremity restrictions.  He was able to walk 
well with adequate propulsion and balance.  There was no 
limitation of motion or deformity of the spine.  He was able 
to walk well by himself without any mechanical aid.  He was 
able to leave his home and be taken to places by car.  The 
examiner's diagnoses were status post operatory carcinoma of 
the right vocal cord with radiotherapy, and arterial 
hypertension under treatment.

At a VA eye examination given in March 2000, it was indicated 
that the veteran had corrected vision of 20/30 near and 20/30 
far in his right eye, and corrected vision of 20/40 near and 
20/50 far in his left eye.  There was no visual field 
deficit.  The examiner's diagnoses were bilateral 
pseudophakia and age-related maculopathy.

In June 2002, the veteran was given another VA aid and 
attendance examination.  A medical history was elicited and 
reported.  Currently, the veteran reported joint and low back 
pain with generalized arthralgia.  He further indicated 
insomnia, anorexia, polyuria, cramps in his legs, and 
cephalea.  He did not speak, but used a vibrator machine to 
pronounce words.  He required an attendant to report for the 
examination.  He was not hospitalized, and was not bedridden 
or wheelchair ridden.  He had undergone bilateral cataract 
extraction, and had pseudophakia with bilateral intraocular 
lens implant.  He did not have eyeglasses, and refraction 
error was not corrected.  His wife managed his benefit 
payments.  He was independent in his daily needs, but had 
difficulty communicating due to aphonia.  In a typical day, 
he sat, walked, watched television, and did some outdoor 
gardening.  On physical examination, he was alert, oriented, 
and coherent, with normal gait.  He had degenerative joint 
disease in his extremities, but still retained satisfactory 
musculoskeletal function.  He had limitation of motion due to 
arthralgia, and limited locomotion due to pain.  There was no 
evidence of weakness, and satisfactory coordination was 
present.  Balance and propulsion were satisfactory, but he 
walked only short distances due to pain.  He had low back 
pain and degenerative joint disease of the spine.  He was 
able to walk without the assistance of another person.  No 
mechanical aid was used.  He was able to leave his home at 
anytime with company.  The examiner's diagnoses were status 
post radical laryngotracheotomy and tracheotomy hole in 
place, aphonia, status post vocal cord carcinoma removal, 
status post radiotherapy, bilateral pseudophakia with 
intraocular lens implant, high blood pressure, elevated PSA 
in crescendo, degenerative joint disease/arthritis, and 
migraine cephalea.  

At a VA eye examination given in May 2002, all of the 
veteran's visual acuity readings, both right and left eyes, 
corrected and uncorrected, far and near, were 20/40.  There 
was no visual field deficit.  The examiner's diagnoses were 
bilateral pseudophakia in good order with adequate vision, 
and no retinal pathology associated with diabetes or 
hypertension.

VA outpatient treatment records dated from 1989 to 2004 have 
been associated with the claims file, but upon review of 
these records they do not establish that the veteran is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or has 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

Based upon the evidence of record, the Board finds the 
veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  He is not shown to be unable to feed or 
clothe himself nor to be bedridden or incapable of attending 
to the needs of nature without assistance.  His disabilities, 
when considered in conjunction with each other, do not result 
in his inability to care for most of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.  Therefore, the Board 
finds entitlement to special monthly pension benefits based 
upon the need for aid and attendance of another person is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


